PER CURIAM.
Section 443.151(4), Florida Statutes (2010), allows only adversely affected parties to appeal an order of the Commission to the District Court of Appeal. Here, appellant was not adversely affected because the decision of the appeals referee ruled in her favor and the Commission’s order did not disturb the referee’s decision. Accordingly, appellant lacks standing to appeal issues not adverse to her and this appeal must be dismissed.
DISMISSED.
VAN NORTWICK, WETHERELL, and MAKAR, JJ., CONCUR.